The Honorable Jeremy Hutchinson State Representative 718 Parliament Street Little Rock, AR 72211
Dear Representative Hutchinson:
I am writing in response to your request for an opinion on the following:
  Can school districts choose to ignore the Arkansas Veterans Preference Law because local school districts employee position is [sic] not subject to the Uniform Classification and Compensation Act?
RESPONSE
In my opinion the Arkansas Veterans Preference Law does not apply to school districts.
The Arkansas Veterans Preference Law, A.C.A. §§ 21-3-301 through 21-3-306
(Supp. 2003), states in the pertinent part:
  (c) In every department or agency of state government or institution of higher education with employee positions subject to the Uniform Classification and Compensation Act, a veteran who voluntarily submits proof of his or her status as a veteran, disabled veteran, or a surviving spouse of a deceased veteran who remains unmarried at the time the preference is sought and who is a citizen and resident of this state shall be entitled to employment preference in a position over other applicants after meeting substantially equal qualifications.
A.C.A. § 21-3-302(c) (Supp. 2003).
As an initial matter, it is evident from the language above that the Veterans Preference Law applies only to "department[s] or agenc[ies] of state government and "institution[s] of higher education." School districts are not departments or agencies of state government. See Musev. Prescott School District, 233 Ark. 789, 349 S.W.2d 329 (1961). Neither are they institutions of higher education.
By a plain reading of the Veterans Preference Law, A.C.A. § 21-3-302(c), therefore, the act is inapplicable to school districts.
In your request for an opinion, you posit a school district employee position that is not subject to the Uniform Classification and Compensation Act. The Uniform Classification and Compensation Act is codified at A.C.A. §§ 21-5-201 to -219 (Repl. 1996 and Supp. 2003). This Act applies to "state agencies" and "institutions of higher education."See A.C.A. § 21-5-202 and § 21-5-203(8) and (17) (Supp. 2003. It does not apply generally to school districts. See, e.g., Op. Att'y Gen. 91-244. A school district employee would thus necessarily not be covered by the Uniform Classification and Compensation Act.
In response to your questions, therefore, in my opinion the Veterans Preference Law is inapplicable to school district positions.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB: JMD/cyh